UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 96-7866



TIMOTHY WATSON CHAVIS,

                                          Petitioner - Appellant,

         versus


NORTH CAROLINA ATTORNEY GENERAL; PATRICK T.
CASEY,

                                         Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Rockingham. Paul Trevor Sharp, Magis-
trate Judge. (CA-96-219)


Submitted:   August 28, 1997         Decided:   September 10, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Watson Chavis, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997).* We have reviewed the record and the magistrate judge's
opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the magistrate judge. Chavis v. North Carolina Attorney Gen. ,

No. CA-96-219 (M.D.N.C. Nov. 18, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




      *
        The parties consented to the jurisdiction of the United
States Magistrate Judge pursuant to 28 U.S.C. § 636(c) (1994).

                                2